     Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 1 of 23



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

_________________________________________________
ESTATE OF KENNY RICHIE MARTY MITCHEL,                         )    CIVIL ACTION NO.
By and through Emily Rebecca Garlick and                      )    3:19-CV-01914 (SRU)
Gerald Neville Mitchell,                                      )
Its Personal Representatives                                  )    Jury Trial Demanded
                            Plaintiffs                        )
                                                              )
v.                                                            )
                                                              )
GAVIN SCOTT HAPGOOD, a/k/a                                    )
SCOTT HAPGOOD                                                 )
                        Defendants                            )    February 6, 2020
________________________________________________

                  ANSWER, AFFIRMATIVE DEFENSES COUNTERCLAIMS

        Defendant Gavin Scott Hapgood (“Scott” or “Defendant”), by and through his undersigned

counsel, files this Answer, Affirmative Defenses, and Counterclaims against Plaintiff Estate of Kenny

Richie Marty Mitchel by and through Emily Rebecca Garlick and Gerard Neville Mitchell

(“Plaintiffs”) as follows:

                                          I.      ANSWER

        1.     Defendant generally denies the allegations of the Complaint and denies that Plaintiffs

is entitled to any relief whatsoever.

                                   Parties, Jurisdiction, and Venue

        2.     Answering paragraph 1 of the Complaint, Defendant admits that he is informed that

Kenny Richie Marty Mitchel (“Mitchel”) died on April 13, 2019. Defendant lacks sufficient

information as to the truth of the remaining allegations contained in paragraph 1 and denies them on

that basis.

        3.     Answering paragraph 2 of the Complaint, Defendant lacks sufficient information as to

the truth of the allegations and denies them on that basis.


                                                   1
     Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 2 of 23



       4.      Answering paragraph 3 of the Complaint, Defendant admits that he is a resident of

Darien, Connecticut.

       5.      Answering paragraph 4 of the Complaint, Defendant admits that he is a citizen of the

State of Connecticut. The remainder of paragraph 4 contains legal conclusions for which an answer is

not required. To the extent an answer is required, Defendant lacks sufficient information as to the truth

of the remaining allegations contained in paragraph 4 and denies them on that basis.

                                              First Count
                                         (Intentional Battery)

       6.      Defendant admits the allegations in paragraph 5 of the Complaint.

       7.      Defendant admits the allegations in paragraph 6 of the Complaint.

       8.      Answering paragraph 7 of the Complaint, Defendant admits that he informed that

Mitchel was employed at the Malliouhana as of April 13, 2019. Defendant lacks sufficient information

as to the truth of the remaining allegations contained in paragraph 7 and denies them on that basis.

       9.      Answering paragraph 8 of the Complaint, Defendant admits that on April 13, 2019 at

around 3:30 p.m., Mitchel came to the room at the Malliouhana where the Hapgood family was

staying. Defendant denies that he “admitted” Mitchel into his hotel room. In fact, Mitchel sought entry

into the Hapgoods’ room on the false pretense that the room had a broken sink. Defendant denies all

remaining allegations in paragraph 8.

       10.     Answering paragraph 9 of the Complaint, Defendant admits that he walked with

Mitchel to a bathroom in one of the hotel rooms where he was staying. Defendant denies all remaining

allegations in paragraph 9. A struggle did take place shortly thereafter, but only after Mitchel went to

a different room and presented a knife threatening Defendant and Defendant’s daughters H. Hapgood

and R. Hapgood.

       11.      Defendant denies the allegations of paragraph 10 of the Complaint.



                                                   2
     Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 3 of 23



       12.       Defendant denies the allegations of paragraph 11 of the Complaint.

       13.       Answering paragraph 12 of the Complaint, Defendant admits that he is informed that

Mitchel died on April 13, 2019. Defendant denies the remaining allegations in paragraph 12 and states

that Mitchel did not die as a result of anything Defendant did in the course of defending himself from

Mitchel’s attack. Rather, Mitchel died of a drug overdose.

       14.       Defendant denies the allegations of paragraph 13 of the Complaint.

       15.       Defendant denies the allegations of paragraph 14 of the Complaint.

       16.       Answering paragraphs 15 and 16 of the Complaint, Defendant states that these are legal

contentions that do not require a response. To the extent a response is required, Defendant denies each

and every allegation of paragraphs 15 and 16 of the Complaint.

                                            Second Count1
                                             (Negligence)

       17.       Answering paragraph 1 of the Second Count of the Complaint, Defendant realleges his

responses to paragraphs 1-10 above and incorporates them by reference.

       18.       Defendant denies the allegations in paragraphs 11-14 of the Second Count of the

Complaint.

       19.       Answering paragraphs 15 and 16 of the Second Count of the Complaint, Defendant

states that these are legal contentions that do not require a response. To the extent they require a

response, Defendant denies each and every allegation in paragraphs 15 and 16 of the Second Count of

the Complaint.




1
      Defendant responds to the Plaintiff’s allegations as Plaintiff numbered them—noting that the
Complaint restarts the allegations under its Second Count with paragraph 1 followed by a paragraph
11.

                                                   3
     Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 4 of 23



                                II.      AFFIRMATIVE DEFENSES

                                        First Affirmative Defense
                                           (Lack of Standing)

       The Complaint fails because the Plaintiffs herein, namely the Estate of Kenny Richie Marty

Mitchel by and through Emily Rebecca Garlick and Gerard Neville Mitchell, Its Personal

Representatives lack standing and/or capacity to act on behalf of Mitchel and/or his estate and/or on

behalf of the individuals for whom alleged damages are apparently sought.

                                       Second Affirmative Defense
                                   (Failure to State a Cause of Action)

       The Complaint and each purported count contained therein fail to state facts sufficient to state

a cause of action against Defendant.

                                       Third Affirmative Defense
                                       (Decedent’s Own Conduct)

       The alleged injuries or damages to Plaintiffs resulted from Mitchel’s own conduct, not from

any conduct of Defendant.

                                      Fourth Affirmative Defense
                                         (Superseding Cause)

       The alleged injuries or damages to Mitchel or Plaintiffs resulted from conduct of others that

occurred or had effect subsequent to the alleged wrongful conduct of Defendant.

                                   Fifth Affirmative Defense
                          (Comparative Fault / Contributory Negligence)

       Plaintiffs, Mitchel, and/or others, did not exercise ordinary care, caution, and prudence in

connection with the transactions and events alleged within the Complaint, and Plaintiffs are therefore

barred entirely from recovery against Defendant or, alternatively, Plaintiffs should have their recovery,

if any, proportionately reduced.




                                                    4
     Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 5 of 23




                                       Sixth Affirmative Defense
                                          (Failure to Mitigate)

          Plaintiffs have failed to mitigate or attempt to mitigate damages, if in fact any damages have

been or will be sustained, and any recovery by Plaintiffs must be diminished or barred.

                                     Seventh Affirmative Defense
                                              (Set Off)

          Without conceding that any act of Defendant caused damage to Mitchel or Plaintiffs in any

respect, Defendant is entitled to set off and offset and recoupment against any judgment that may be

entered for Plaintiffs all obligations owing to Defendant.

                                      Eighth Affirmative Defense
                                         (Defense of Premises)

          Without conceding that any act of Defendant caused damage to Mitchel or Plaintiffs in any

respect, the alleged injuries or damages to Mitchel or Plaintiffs resulted from Defendant’s defense of

premises.

                                       Ninth Affirmative Defense
                                          (Defense of Others)

          Without conceding that any act of Defendant caused damage to Mitchel or Plaintiffs in any

respect, the alleged injuries or damages to Mitchel or Plaintiff resulted from Defendant’s defense of

others.

                                      Tenth Affirmative Defense
                                            (Self-Defense)

          Without conceding that any act of Defendant caused damage to Mitchel or Plaintiffs in any

respect, the alleged injuries or damages to Mitchel or Plaintiffs resulted from actions that Defendant

undertook in self-defense.




                                                    5
     Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 6 of 23



                                     Eleventh Affirmative Defense
                                         (Wrongful Conduct)

       Without conceding that any act of Defendant caused damage to Mitchel or Plaintiffs in any

respect, the alleged injuries or damages to Mitchel or Plaintiffs resulted from Mitchel’s own wrongful

and criminal conduct.

                                     Twelfth Affirmative Defense
                                       (Assumption of Risk)

       Without conceding that any act of Defendant caused damage to Mitchel or Plaintiffs in any

respect, Mitchel, by his conduct, assumed the risk of suffering the alleged injuries or damages.

                                    Thirteenth Affirmative Defense
                                         (Intervening Cause)

       Without conceding that any act of Defendant caused damage to Mitchel or Plaintiffs in any

respect, the damages that Plaintiffs allege were caused or made worse by conduct subsequent to the

alleged wrongful conduct of Defendant.

                                Fourteenth Affirmative Defense
                   (Third-Party Comparative Fault / Contributory Negligence)

       Without conceding that any act of Defendant caused damage to Mitchel or Plaintiffs in any

respect, the alleged injuries or damages to Mitchel or Plaintiffs resulted from the comparative fault of

contributory negligence of a third party or parties that bar Plaintiffs’ claims in their entirety or require

an apportionment of fault and proportional reduction in the damages claimed.

                                     Fifteenth Affirmative Defense
                                       (Justification / Necessity)

       Without conceding that any act of Defendant caused damage to Mitchel or Plaintiffs in any

respect, Plaintiffs’ claims are barred in whole or in part because Defendant’s conduct was justified

and necessary.




                                                     6
     Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 7 of 23



                                    Sixteenth Affirmative Defense
                                         (Reasonable Force)

       Without conceding that any act of Defendant caused damage to Mitchel or Plaintiffs in any

respect, the force, if any, used on Mitchel was reasonable under the circumstances and any alleged

injury or damages allegedly suffered by Mitchel or Plaintiffs was due to and caused by reason of

Mitchel’s acts and conduct in the unlawful assault and battery committed by Mitchel and defense by

Scott of himself and others, including his daughters.

                                  Seventeenth Affirmative Defense
                                         (Unclean Hands)

       Plaintiffs’ claims are barred by the doctrine of unclean hands.

                                   Eighteenth Affirmative Defense
                                    (Not Proper Representatives)

       The Complaint fails because Emily Rebecca Garlick and/or Gerard Neville Mitchell did not

properly become the lawful and proper representatives of, and are not lawful and proper

representatives, of Mitchel and/or his estate.

                                 Nineteenth Affirmative Defense
                        (Lack of Compliance with the Fatal Accidents Act)

       The disclosure made in the Statement Pursuant to the Fatal Accidents Act, §6, does not comply

with the requirements of the Fatal Accidents Act, Revised Statutes of Anguilla, Chapter F20.

                           PRAYER FOR RELIEF ON THE ANSWER

       WHEREFORE, Defendant prays for judgment as follows:

               A.          That the Complaint and each of its counts be dismissed with prejudice;

               B.          That Plaintiffs take nothing from Defendant by way of the Complaint;

               C.          That Defendant be awarded all costs and reasonable attorneys’ fees;

               D.          For such other and further relief as this Court may deem just and proper.




                                                   7
     Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 8 of 23



                                    III.    COUNTERCLAIMS

       Counter-Plaintiff Gavin Scott Hapgood (“Scott”) hereby files the following counterclaims

against the Estate of Kenny Richie Marty Mitchel by and through Emily Rebecca Garlick and Gerard

Neville Mitchell (“Counter-Defendants”) and in support of same alleges:

                                             Introduction

       1.      Scott hoped for a dream vacation for himself and his family at the five-star Malliouhana

resort owned by Auberge Resorts, LLC (“Auberge”) on the tiny Caribbean island of Anguilla. Kenny

Richie Marty Mitchel (“Mitchel”) turned Scott’s dream into a nightmare. A nightmare where Mitchel

- fueled with cocaine, alcohol, and marijuana - attacked Scott at knifepoint. A nightmare where Mitchel

viciously stabbed, clawed, bit, and beat Scott. A nightmare where Mitchel put Scott in fear for his life

and his family. Scott’s nightmare continues to this day and the full extent of the consequences of

Mitchel’s actions remain to be seen. To date, Scott’s nightmare includes:getting charged with a

frivolous criminal prosecution, getting thrown in jail without just cause, risking being killed because

Mitchel’s relatives worked there, and fighting against extradition. Scott’s nightmare includes getting

suspended from his job, enduring ongoing trauma and hardship, and being forced to defend this lawsuit

brought by representatives of the man who stabbed, bit, and beat him.

       2.      Mitchel destroyed the dream vacation that Scott had hoped for his family and himself

to have with Mitchel’s violent and malicious attack on Scott not long after it began. On April 13, 2019,

Scott, his wife Kallie Hapgood (“Kallie), their two daughters R. Hapgood and H. Hapgood, and their

son W. Hapgood had just arrived at the Malliouhana resort on the island of Anguilla for their first

family vacation abroad. They spent the morning at the beach, and Scott had returned to their adjoining

hotel rooms to watch television. R., then 13 years old, and H., then 11 years old, had just returned to




                                                   8
     Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 9 of 23



the hotel rooms as well. Kallie was returning snorkeling equipment. And W., then just 9 years old,

was getting a cookie from the hotel lobby.

       3.      Someone knocked on the door. Scott came to the door and saw a man cloaked in the

legitimacy of a hotel uniform whom Scott would later learn was Mitchel. Mitchel said he was there to

fix a broken sink. This was a false pretense. There was no broken sink, and no one had called about

one. But since Mitchel was wearing the uniform of the luxury resort, Scott allowed him into the room

to check on the sink.

       4.      After pretending to inspect the so-called “broken” sink, Mitchel drew a knife,

demanded money, and then physically attacked Scott. The attack was violent and prolonged. Mitchel,

who toxicology reports demonstrate was high on cocaine and marijuana and drunk at the time, fought

furiously, stabbing Scott and biting, clawing and hitting him. Scott endeavored to defend himself and

to protect his daughters R. and H. as any father would do. Scott’s daughters tried to pull the man away

from their father and then ran to get help.

       5.      Despite Mitchel’s attack, Scott eventually disarmed and restrained him. When hotel

personnel arrived, Scott asked that they handcuff Mitchel to prevent further attacks. Instead, the hotel

staff stood watching and waited to call the police or an ambulance. Unaware whether Mitchel had

additional weapons, or whether hotel personnel, who appeared to be friendly with Mitchel, were in

league with Mitchel as part of a coordinated robbery or attack, and fearful of continued violence, Scott

continued to restrain Mitchel. Eventually, the hotel’s security guard arrived and took over restraining

Mitchel.

       6.      After ambulance personnel took Mitchel to the hospital, Mitchel, tragically, died there

an hour later from an overdose of cocaine, according to the toxicology report prepared by the

Anguillan authorities.




                                                   9
    Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 10 of 23



          7.    Two weeks earlier, Mitchel had been arrested and charged with rape, and Mitchel had

breached certain of his bail conditions and spent additional time in police custody.

          8.    Thus, Mitchel—this drunk, high, delinquent, accused-rapist employee cloaked with the

legitimacy of an Auberge uniform—gained access to the Hapgoods’ room under false pretenses in

order to rob, batter and assault Scott.

          9.    The result of Mitchel’s actions has been devastating for Scott and his family—

physically, emotionally, and financially and the extent of the damage that Mitchel caused Scott

remains to be seen.

          10.   Anguilla is a small island with a population of roughly 15,000 - essentially a small town

- so word traveled fast about the Mitchel’s death.

          11.   Shockingly, Anguillan prosecutors arrested and blamed Scott. They did so despite the

facts that Mitchel had attacked Scott, had a history of criminal violence, and was under the influence

of fatal amounts of cocaine at the time of the attack and despite the facts that Scott, by contrast, has

no criminal record, was on vacation with his family, and was just watching TV in his hotel room after

a day at the beach when Mitchel entered his family’s hotel room. Anguillan prosecutors charged Scott

with manslaughter, despite the obvious fact that Scott was acting in self-defense and in defense of his

family.

          12.   Scott was charged and sent to jail and later to prison. An angry mob gathered outside

the jail. He was repeatedly yelled at and told he would be killed. Scott was terrified and so was his

family, fearing they would never see him again. Because Mitchel’s relatives worked inside the prison,

Scott also feared that prison personnel would attack or kill him. Although Scott was initially denied

bail by a magistrate, despite no objection being raised to bail by the prosecution, an Anguillan High




                                                     10
    Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 11 of 23



Court judge later allowed him to leave on bond because the judge feared that Scott would in fact be

killed if he spent additional time in prison.

           13.   Thereafter, desiring to clear his name despite the injustice of the charges and local

authorities’ issuance of a formal notice of death threats against Scott, Scott returned routinely, three

times, to Anguilla for court hearings. Each time, Kallie and the children worried that Scott would be

stuck in an Anguillan prison, or worse.

           14.   When the Anguillan government’s own toxicology results showed that Mitchel died

from an overdose of cocaine, the prosecution nonetheless continued to press its charges against Scott.

And, at the conclusion of the last hearing he attended, the Anguillan Prosecutor refused to guarantee

that Scott could remain free on bail until any additional hearing and even threatened to charge him

with murder, essentially forcing Scott to run the risk that he would be attacked or killed or thrown in

a prison where his attacker’s family members worked. It was a risk that Scott chose not to take so he

did not return to Anguilla. Anguilla continues to pursue its charges against him.

           15.   Though Scott is back with his family at their home in Connecticut, Scott’s nightmare

continues. Scott and his family worry that they will be attacked; they are frightened by everyday

occurrences; and any time a family member leaves they worry that they won’t come back. The entire

family has sought trauma counseling. Because Scott remains charged with manslaughter, his employer

put him on leave, depriving him of his career and depriving him and his family of his full income.

Scott has also been unable to coach his son’s football team. And the Hapgoods have received death

threats.

           16.   If all of this was not enough for Scott to endure, he must now defend this lawsuit

brought by Mitchel’s estate. Mitchel’s death is tragic, but it is not a result of anything that Scott did.




                                                    11
    Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 12 of 23



                                The Parties, Jurisdiction and Venue

       17.     Counter-Plaintiff Gavin Scott Hapgood (“Scott”) is an individual residing in

Connecticut.

       18.     Counter-Defendants are Emily Rebecca Garlick and Gerard Neville Mitchell who

allege in the Complaint that they are the personal representatives of the Estate of Kenny Richie Marty

Mitchel, by and through. In bringing their Complaint, they have alleged that the Probate Court of the

Supreme Court of Anguilla appointed Emily Rebecca Garlick and Gerard Neville Mitchell

representatives of the Estate of Richie Marty Mitchel on July 31, 2019.

       19.     The Court has original jurisdiction over the Counterclaim pursuant to 28 U.S.C.A. §

1332 in that the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and there is diversity of amongst the parties.

                                          Factual Allegations

       20.     Scott and Kallie booked a stay at Malliouhana through a travel agent. They reviewed

the Auberge website and decided that the Malliouhana was the type of luxury resort that would be the

perfect (and secure) place for a relaxing family vacation. It was the Hapgood family’s first family

vacation abroad. Scott and his family arrived at Malliouhana on April 12, 2019 at around 2 p.m. They

stayed in a suite that combined Malliouhana Rooms 48 and 49.

                      The Nightmare Begins as Scott is Attacked by Mitchel

       21.     The attack came the next day - April 13, 2019. At the time of the attack, Kallie, R., and

H. were still at the pool. Kallie was returning the snorkeling equipment. Scott and W. had returned to

the room because Scott was having pain due to a herniated disc in his back and needed to rest. W.

asked his father whether he could go to the lobby to get a cookie and Scott agreed. Scott stayed in the




                                                   12
    Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 13 of 23



family’s rooms watching TV. R. and H. returned to the room. Just a few minutes after they arrived,

and while they were still in their bathing suits, there was a knock on the door.

       22.     Scott came to the door. He saw a man in an Auberge uniform, whom he later learned

was Mitchel. Mitchel told Scott he had come to fix a broken sink in the room, but that was a lie. The

Hapgoods had not called the hotel about a broken sink. Scott told Mitchel he didn’t think there was a

broken sink but that he could take a look. Scott went to the bathroom, then went to tell his daughters

that someone was in the room and ask them if they knew about a broken sink.

       23.     Scott then turned and saw Mitchel brandishing a utility “Leatherman” knife. Mitchel

demanded that Scott give him his wallet and his money. Scott feared for his life and the lives of his

daughters.

       24.     A vicious struggle ensued. Mitchel stabbed Scott with the knife and bit him repeatedly.

Mitchel, who was trained in Taekwondo and was much younger than Scott, fought very hard, in a

crazed manner, clawing and growling. Mitchel’s breath reeked, and Scott believed that he was under

the influence of drugs and/or alcohol. The fight was long, sustained, violent and bloody.

       25.     Seeing that their dad needed help, R. and H. at first tried to pull Mitchel off their father.

But Scott then told them to get help and they ran to the resort’s front desk, screaming and crying and

asking for help.

       26.     Scott was trying to neutralize Mitchel and keep him from continuing to attack Scott

and cause him more injuries. Scott was able to knock the knife out of Mitchel’s hands, and then pin

Mitchel down. Eventually other hotel employees entered the room, having responded to the calls from

the daughters after they reached the front desk. These hotel employees did not respond with any

urgency or act particularly surprised at the event. They even referred to the attacker by his first name,




                                                    13
    Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 14 of 23



causing Scott to fear that these other hotel employees were in league with Mitchel as part of an

orchestrated robbery. Scott told them that the attacker needed to be put into handcuffs.

         27.   By this time, Kallie Hapgood arrived at the scene, and both Kallie and Scott urged the

hotel staff to call the police and an ambulance and to put Mitchel in handcuffs. Inexplicably, the hotel

staff did not want to call the police or an ambulance and delayed in doing so. Kallie did not know what

to do, having been notified just minutes before by her terrified and tearful daughters (whom she came

across in the hotel lobby) that their father was being attacked with a knife by a hotel employee. Indeed,

Kallie did not know whether her husband was alive when she ran to the room.

         28.   Eventually hotel security arrived. Scott transferred the restraint of Mitchel to the hotel’s

security guard, a portly gentleman. Scott told him, “You’re a big guy, you take over.” The hotel’s

security guard then restrained Mitchel until an ambulance arrived.

         29.   Scott went to tend to his wounds. Kallie tried to assist him. She took pictures of his

several stab wounds and teeth and fingernail marks. Scott had to be taken to a medical facility where

he received further treatment.

         30.   From the medical facility, Scott was escorted to the police station, allegedly to give a

witness statement. It was there, as he was giving a witness statement, that Scott was told that Mitchel

had passed away. Scott was shocked and saddened.

         31.   After spending about an hour in medical custody, Mitchel died of a cocaine overdose

as confirmed by the toxicology report and the Prosecution’s medical examiner. In other words, nothing

that Scott did in defending himself and his daughters against Mitchel’s attack resulted in Mitchel’s

death.




                                                   14
    Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 15 of 23



   Mitchel Never Should Have Been at the Auberge, No Less in the Hapgood’s Hotel Room

       32.     In March 2019, less than three weeks before the attack, Mitchel was arrested and

charged with a separate attack and rape. He then spent a night in jail and later breached one of the

conditions of his bail. Under the conditions of bail, Mitchel was required to regularly go to the policy

station to sign the logbook, which was only available at specified hours. By court order, Mitchel was

also restricted from seeing his daughter and mother of his daughter. Mitchel’s rape case was still

pending at the time of the attack. He had breached one or more of the conditions of his bail, which

resulted in spending additional time in police custody.

       33.     Further, Mitchel, as a national of Dominica, was not eligible to work in Anguilla with

a criminal charge pending. Yet Mitchel continued to work for the hotel and have access to its guests,

including Scott and his children.

       34.     Mitchel behaved erratically the day of the attack. He showed up to work two hours late

and disappeared for a substantial period of time in the middle of the workday. He never returned to

duty. Rather, he showed up to the Hapgoods’ room, carrying a knife and acutely intoxicated with

alcohol, marijuana and cocaine in violation of the law of Anguilla. His blood-alcohol content was

more than twice the typical legal limit for drivers in the United States. Cocaine levels in his

bloodstream were more than twice an amount known to be potentially fatal. Levels of cocabenzoid

were also acute, indicating that he had consumed the cocaine shortly before his death.

       35.     Mitchel died at the hospital from a cocaine overdose. Though the initial coroner’s

report, issued before the toxicology report, and without the benefit of any witness statements, pinned

the blame on Scott, subsequent analysis proved that Mitchel died from “acute cocaine toxicity.”

Mitchel also had high levels of alcohol in his system.




                                                  15
    Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 16 of 23



                 The Nightmare Escalates as Scott is Charged with Manslaughter

        36.     Despite the abundant evidence that Mitchel was erratic, making it plain that he should

at least be tested for drugs and alcohol, local authorities arrested Scott at the police station. First, they

talked of charging him with murder, then decided on manslaughter. Scott was charged and arrested

and spent the next three nights in jail, where he received constant death threats, including that he would

have his head bashed in. By that stage, news of the attack spread through social media (where it was

falsely asserted that Scott had attacked Mitchel), an angry mob gathered, forcing the Royal Anguillan

Police Force and the Anguillan Premier to issue an appeal for public order.

        37.     Scott was aware of all of these developments, and he was terrified, fearing for his life,

and for his family. Kallie and the children also greatly feared for Scott and for themselves.

        38.     Scott had no criminal record at the time of his arrest.

        39.     A magistrate initially denied Scott bail, but that decision was later reversed by the judge

who specifically remarked in his judgment that the prison was unsafe because relatives of the

deceased’s worked there, as well as other individuals from the deceased’s home island of Dominica.

These factors, the judge noted “weighed heavily on the court’s decision, particularly in view of the

court’s observations concerning the public furor that this incident excited.” With the help of the U.S.

State Department, the Hapgoods returned home.

        40.     Thereafter, desiring to clear his name despite the injustice of the charges and local

authorities’ issuance of a formal notice of death threats against Scott, Scott returned routinely, three

times, to Anguilla for court hearings. Each time, Kallie and the children worried that Scott would be

stuck in an Anguillan prison, or worse.




                                                     16
    Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 17 of 23



       41.      When the Anguillan government’s own toxicology results showed that cocaine killed

Mitchel, the prosecution nonetheless continued to press its charges against Scott. And, at the

conclusion of the last hearing he attended, the Anguillan Prosecutor refused to guarantee that Scott

could remain free on bail until any additional hearing and even threatened to charge him with murder,

essentially forcing Scott to run the risk that he would be attacked or killed or thrown in a prison where

his attacker’s family members worked.

       42.      It was a risk that Scott chose not to take so he did not return to Anguilla, and Anguilla

is now continuing to pursue its charges against him.

       43.      Fighting these unfair criminal charges has forced Scott to incur costs for counsel, travel,

and security.

                The Nightmare Continues Even After the Hapgoods Return Home

       44.      Because of the manslaughter charge, Scott’s employer, UBS, put Scott on

administrative leave. Scott works in a regulated industry and having a felony charge against him, even

one that is demonstrably frivolous, disqualifies him from performing his job. Scott’s career is driven

entirely by client relationships, which he has not been able to cultivate for since the attack and which

are severely impacted by these charges. Accordingly, Scott has lost income as a result of the attack.

Scott has also had to spend much of his life savings as well.

       45.      Even though Scott and his family have a strong network of family and friends who have

been very supportive, Scott has nonetheless suffered social ostracism from those unaware of the true

facts. For example, he was told he would not be allowed to coach his son’s football team because of

the charge pending in Anguilla. The children’s classmates are keenly aware of the incident as well

which has made it difficult for them to return to a normal life.




                                                    17
    Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 18 of 23



       46.     The Hapgoods have also been targeted by individuals who have made death threats

against them as a result of Mitchel’s death, and those individuals have also wrongly viewed the attack

on Scott and his acts in self-defense as having racial overtones.

       47.     Scott and his entire family have had counseling for post-traumatic stress, which they

have paid for. Everyday occurrences that would not have scared the plaintiffs prior to the attack, now

cause them stress. Each trip Scott made back to Anguilla also caused incredible emotional stress as

the plaintiffs were not sure if Scott would ever be allowed to return, or worse. The Anguillan

authorities issued a formal notice stating that there were death threats against Scott, and the family

feared that he would be harmed by locals or at the hands of the legal system.

       48.     Scott also suffered physically as a result of the attack and had to pay for medical

treatment. Scott suffered serious physical wounds, including several stab wounds, bite wounds to his

nose, ear, and arm, claw marks on his arms, chest and face, and extensive bruising from being beaten.

Scott also needed to undergo prophylactic treatment for communicable diseases because Mitchel had

blood in his mouth when he repeatedly bit Scott during the attack.

       49.     Scott also had to undergo HIV testing. For 6 months, Scott lived in fear that he might

have acquired the virus from Mitchel, knowing that he took drugs and having heard from journalists

that Mitchel had a reputation as a drug pusher.

       50.     Despite the toxicology results showing that an overdose caused Mitchel’s death,

Anguilla has continued to prosecute Scott, and he has incurred substantial costs in defending that

prosecution.




                                                  18
    Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 19 of 23



                                        First Cause of Action
                                             (Negligence)

       51.     Plaintiff repeats and realleges all paragraphs above, as if fully set forth herein.

       52.     Mitchel was negligent, reckless, and lacked diligence.

       53.     As a result, Scott was harmed.

       54.     The negligence, recklessness, and lack of diligence of Mitchel was a substantial factor

in causing Scott’s harm.

                                       Second Cause of Action
                                             (Assault)

       55.     Scott repeats and realleges all paragraphs above, as if fully set forth herein.

       56.     Mitchel brandished a knife and demanded money, intending to cause harmful or

offensive contact with Scott.

       57.     Scott reasonably believed that he was about to be touched in a harmful or offensive

manner.

       58.     Further, Mitchel threatened to touch Scott.

       59.     It reasonably appeared to Scott that Mitchel was about to carry out the threat.

       60.     Scott did not consent to Mitchel’s conduct.

       61.     Scott was harmed.

       62.     Mitchel’s conduct was a substantial factor in causing harm to Scott

       63.     Scott was harmed, suffering serious stab, claw, and bite wounds and severe bruising.

He also suffered severe emotional distress, thinking he and his young daughters might well be

murdered.




                                                   19
    Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 20 of 23



                                      Third Cause of Action
                                            (Battery)

       64.    Scott repeats and realleges all paragraphs above, as if fully set forth herein.

       65.    Mitchel stabbed, hit, clawed, and bit Scott repeatedly with the intent to harm him and

without Scott’s consent.

       66.    Scott was harmed, suffering serious stab, claw, and bite wounds and severe bruising.

He also suffered severe emotional distress, thinking he and his young daughters might well be

murdered.




                                                  20
Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 21 of 23




                 PRAYER FOR RELIEF ON THE COUNTERCLAIMS

  WHEREFORE, Counter-Plaintiff prays for judgment as follows:

        A.        On the First, Second and Third Causes of Action, for general damages
                  according to proof;

        B.        On the First, Second and Third Causes of Action, for special damages
                  according to proof;

        C.        On the First, Second and Third Causes of Action, for punitive damages;

        D.        For pre- and post-judgment interest;

        E.        For cost of suit herein, including attorneys’ fees, to the maximum extent
                  allowed by law; and

        F.        For such other and further relief as this Court may deem just and proper.



                                     DEFENDANT,
                                     GAVIN SCOTT HAPGOOD A/K/A
                                     SCOTT HAPGOOD

                             BY:     /s/ Michael C. Conroy, Esq.
                                     Michael C. Conroy, Esq. (ct22254)
                                     Hassett & George, P.C.
                                     945 Hopmeadow Street
                                     Simsbury, CT 06070
                                     Telephone No.: (860) 651-1333
                                     Facsimile No.: (860) 651-1888
                                     Email: mconroy@hgesq.com

                                              -And-

                                     Diamond McCarthy, LLP
                                     Thomas Watson (admitted pro hac vice)
                                     Robert W. Mockler (admitted pro hac vice)




                                         21
    Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 22 of 23



                                DEMAND FOR TRIAL BY JURY

       NOTICE IS HEREBY GIVEN THAT Defendant and Counter-Plaintiff demands a trial by jury

in the above-entitled matter.




                                         DEFENDANT,
                                         GAVIN SCOTT HAPGOOD A/K/A
                                         SCOTT HAPGOOD

                                   BY:   /s/ Michael C. Conroy, Esq.
                                         Michael C. Conroy, Esq. (ct22254)
                                         Hassett & George, P.C.
                                         945 Hopmeadow Street
                                         Simsbury, CT 06070
                                         Telephone No.: (860) 651-1333
                                         Facsimile No.: (860) 651-1888
                                         Email: mconroy@hgesq.com

                                                  -And-

                                         Diamond McCarthy, LLP
                                         Thomas Watson (admitted pro hac vice)
                                         Robert W. Mockler (admitted pro hac vice)




                                             22
    Case 3:19-cv-01914-SRU Document 19 Filed 02/06/20 Page 23 of 23



                                        CERTIFICATION

       This is to certify that on this 6th of February, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the Court’s electronic filing system and by mail

to all parties that are unable to accept electronic filing. Parties may access this filing through the

Court’s electronic system.




                                               /s/ Michael C. Conroy, Esq.
                                               Michael C. Conroy




                                                    23
